The finding of permanent neglect is supported by clear and convincing evidence (Social Services Law § 384-b [7] [a], [f]; [3] [g] [i]). The record shows that the agency exercised diligent efforts to encourage and strengthen respondent’s relationship with the children by, among other things, creating a regular visitation schedule and service plan, inviting respondent to service plan review meetings, and referring her to parenting skills class and a drug treatment program (see Matter of Adante A., 38 AD3d 243 [2007]). The record also shows that despite the agency’s efforts, the mother failed for the relevant time period to plan for the children’s future and ameliorate the behavioral problems that resulted in their placement (Matter of Khalil A. [Sabree A.], 84 AD3d 632, 633 [2011]).
*505A preponderance of the evidence supports the determination that it is in the best interests of the children to terminate respondent’s parental rights (see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The record shows that respondent has not addressed her behavioral problems, and that the children wish to be adopted by the foster mother, with whom they have lived for over 10 years (see Matter of Alyssa M., 55 AD3d 505, 506 [2008]). The children have thrived in the foster mother’s care, and the foster mother testified that she would continue to facilitate the children’s visits with their siblings after their adoption (Matter of Victoria Marie P., 57 AD3d 282, 283 [2008], lv denied 12 NY3d 706 [2009]). An alternative disposition is not warranted by respondent’s testimony that she wanted to participate in family therapy or that the children wished to maintain contact with her (see Matter of Mykle Andrew P., 55 AD3d 305, 306 [2008]). Concur — Saxe, J.P., Sweeny, DeGrasse, Manzanet-Daniels and Román, JJ.